  Case 2:19-cv-00893-LDH-CLP Document 18 Filed 08/02/19 Page 1 of 3 PageID #: 109



KIRBY McINERNEY LLP                                                             250 Park Avenue, Suit e 820
                                                                                New York, NY 10177
                                                                                Tel . 212. 371. 6600
                                                                                Fax. 21 2. 699.1194
                                                                                WWW.KMLLP.COM
                                                                                Of counsel
                                                                                  Roger W. Kirby
                                                                                  Al ice McI nerney
   August 2, 2019

   VIA ECF

   The Honorable LaShann DeArcy Hall, U.S.D.J.
   United States District Court, Eastern District of New York
   225 Cadman Plaza East, Courtroom 4H North
   Brooklyn, New York 11201

          Re:     Hall v. Nassau County, No. 19 Civ. 893 (LDH-CLP)

   Dear Judge DeArcy Hall:

           Our law firm represents the Plaintiffs and proposed class in this action. Pursuant to Rule
   III.A.5 of Your Honor’s Individual Practices, Plaintiffs oppose Defendants’ pre-motion letter for
   a motion to dismiss. See Defs.’ Pre-Mot. Letter (“Defs.’ Letter”), ECF No. 17.

   1.     This Court Has Subject Matter Jurisdiction over This Dispute

           The Tax Injunction Act, 28 U.S.C. § 1341 (“TIA”), does not preclude this Court’s
   jurisdiction over this case. Defendants’ own cases explain why. First, the TIA applies only if
   “this suit implicates . . . any of the [TIA]’s underlying purposes,” which is not the case here. Hibbs
   v. Winn, 542 U.S. 88, 94 (2004). Defendants admit that the TIA’s purpose is to “stop
   taxpayers…from withholding large sums, thereby disrupting state government finances.” Defs.’
   Letter, at 2. The current Nassau County Executive even admitted that Defendants’ “[in]defensible”
   policies did not increase tax revenue but rather, “unfair[ly] shift[ed] [] the tax burden.” Compl. ¶¶
   10, 171, 174, ECF No. 1. Plaintiffs seek to shift it back by undoing those policies. See id. ¶ 182.
   Moreover, Plaintiffs expressly disclaim seeking an injunction “to stop the tax collector” while the
   case is pending, which the TIA bars, as that would “empty[] state coffers.” Hibbs, 542 U.S. at 104,
   108-09; see Compl. ¶¶ 180-81. Furthermore, a remedy that merely “redistribute[s] the tax burden,”
   id. ¶ 182, does not reduce revenue. Redistribution maintains revenue, and in any event, the
   “County predetermines th[at] amount.” Id. ¶ 70. Thus, the TIA’s purpose is not implicated, so the
   TIA does not apply. See Jefferson Cty., Ala. v. Acker, 527 U.S. 423, 433-34 (1999) (“[A] suit to
   collect a tax [] surely . . . does not fit the [TIA.]”); see Hibbs, 542 U.S. at 104, 108-09.

           Second, assuming arguendo that the TIA’s purpose were implicated, Defendants’ assertion
   that “New York State courts provide a more-than-sufficient forum for Plaintiffs” is based on an
   inapposite case. Defs.’ Letter, at 2 (citing Miller v. N.Y. Div. of Tax Appeals, 480 F. Supp. 2d 574,
   579 (E.D.N.Y. 2007) (finding state tax refund procedure, which is unavailable for real property
   tax, adequate for individual, pro se plaintiff’s claim for tax credit)).




                             NEW YORK                       CALIFORNIA
 Case 2:19-cv-00893-LDH-CLP Document 18 Filed 08/02/19 Page 2 of 3 PageID #: 110


Kirby McInerney LLP
  Hon. LaShann DeArcy Hall
  August 2, 2019
  Page 2

         Third, even assuming arguendo that the TIA bars the injunctive relief sought, it does not
  apply to claims for damages, so those claims should proceed in any event.

         United States v. County of Nassau, 79 F. Supp. 2d 190 (E.D.N.Y. 2000) does not compel a
  contrary result. That suit was not a class action (see discussion below) and was decided prior to
  Hibbs, which limited the TIA’s applicability to taxes that discriminate against protected classes.
  Moreover, in County Cty. of Nassau, a state court case “mirror[ing] the complaint” was already
  pending, so the court found that a sufficient state remedy existed. 79 F. Supp. 2d at 192.

           Defendants’ comity argument fares no better. See Defs.’ Letter, at 2. Defendants rely on
  Levin v. Commerce Energy, Inc., 560 U.S. 413 (2010) (distinguishing Hibbs), which lists factors
  that make comity inappropriate here.1 First, the tax at issue here is not for “commercial activity”
  but rather, for (i) land ownership, which is not a commercial activity,2 and (ii) residential property,
  which is noncommercial. Id. at 421-22, 431. Second, this case involves a racial “classification
  that attracts heightened judicial scrutiny.” Id. at 431. Third, relatedly, comity prevents “undu[e]
  interfere[nce] with [] legitimate [State] activities,” but racial discrimination is not a legitimate
  activity, and interference with it is not undue. Id. Fourth, Plaintiffs are not businesses seeking “to
  improve their competitive position” but rather, are individuals asserting civil rights. Id. Fifth,
  crucially, the injunction “would [not] deplete state coffers.” Id. at 425; see also Hibbs, 542 U.S.
  at 107 n.9 (emphasis added) (“[Comity] preclude[s] original federal-court jurisdiction only when
  plaintiffs have sought . . . to arrest or countermand state tax collection.”), at 109; Acker, 527 U.S.
  at 433-34. Sixth, Plaintiffs are not challenging the relationship of their own assessments to true
  market value but rather, are third parties challenging the underassessments of white-owned
  properties relative to true market value. See Levin, 560 U.S. at 431; Hibbs, 542 U.S. at 108; Compl.
  ¶ 189.

          Eighth, state remedies are inadequate here. First, as discussed, “the TIA does not constrain
  the[] remedial options” that Plaintiffs seek, so state law would not have more remedial options
  than this Court. Levin, 560 U.S. at 431-32. Second, to the contrary, it is state law that constrains
  Plaintiffs’ remedies by prohibiting class actions against the government. See, e.g., Brady v. State
  of New York, 576 N.Y.S.2d 896 (N.Y. App. Div. 1991) (applying prohibition to class action claims
  challenging validity of state tax). Class relief is essential here. See Stephen Berry, A Federal
  Forum for Broad Constitutional Deprivation by Property Tax Assessment, 65 Cal. L. Rev. 828
  (1977). Because property tax liability is apportioned based on a preset budget, an individual
  reassessment to reflect a property’s true market value is insufficient to provide relief if many other
  properties (particularly the most valuable ones) are artificially underassessed, as is the case here.
  See Compl. ¶ 192. Comity is wholly inappropriate here.


  1
   These distinctions apply to the other comity cases that Defendants cite: Long Island Lighting Co. v. Town of
  Brookhaven, 889 F.2d 428 (2d Cir. 1989), and Four K. Grp., Inc. v. NYCTL 2008-A Tr., Nos. 12 Civ. 2135, 12 Civ.
  3172, 2013 WL 1562227 (E.D.N.Y. Apr. 15, 2013).
  2
      Whereas commercial activity requires a transaction, maintaining property is the absence of a transaction.



                                         NEW YORK                        TEXAS
 Case 2:19-cv-00893-LDH-CLP Document 18 Filed 08/02/19 Page 3 of 3 PageID #: 111


Kirby McInerney LLP
  Hon. LaShann DeArcy Hall
  August 2, 2019
  Page 3

  2.     Plaintiffs Have Standing

          Defendants’ assertions regarding standing are also baseless. First, our understanding is
  that not all Plaintiffs have filed grievances since 2010, when the County’s settlement policy first
  went into effect. Those who did not file clearly have standing.

          Second, to the extent that some Plaintiffs filed grievances since 2010, they did not file
  every year as many homeowners did. See, e.g., Compl. ¶ 92 (“Many property owners filed
  grievances for consecutive years. . . [, including] 27,431 properties for six consecutive years.”).
  Those Plaintiffs suffered damages due to the County’s policy, unbeknownst to them, of settling
  virtually all grievance proceedings, even of serial filers. Had they known of that policy, they
  would have filed every year. See id. Those who filed every year obtained repeated reductions in
  their tax liabilities to their benefit and to the detriment of all those who were not serial filers.

          Finally, even assuming arguendo that contrary to the facts, all Plaintiffs filed grievances
  and received property tax reductions for each year during the relevant period, Plaintiffs still would
  have standing. As noted above, reductions to the assessments of Plaintiffs’ properties are not
  sufficient to provide relief. The budget is apportioned among taxpayers, so the unscientific
  reductions given to other taxpayers, particularly wealthy, serial filers, shifted an excessive tax
  burden to Plaintiffs anyway. Furthermore, Plaintiffs were independently harmed by the January
  2010 assessment freeze beginning on January 7, 2010, which artificially suppressed property
  assessments in wealthier areas relative to the market values of those properties for nearly a decade.
  See Compl. ¶¶ 67-77. Accordingly, all Plaintiffs have standing.


                                                        Respectfully submitted,


                                                        David A. Bishop
                                                        KIRBY MCINERNEY LLP
                                                        250 Park Avenue, Suite 820
                                                        New York, NY 10177
                                                        Tel.: (212) 371-6600
                                                        Fax: (212) 699-1194
                                                        E-mail: dbishop@kmllp.com

                                                        Counsel for Plaintiffs and Proposed Class




                                  NEW YORK                   TEXAS
